Exhibit 10.8


INTREORG SYSTEMS, INC.
2600 E. Southlake Boulevard
Suite 120-366
Southlake, Texas 76092






April 4, 2011


J.H. Brech, LLC
2600 E. Southlake Boulevard
Suite 120-366
Southlake, TX  76092


 
Re:
Commercial Convertible Promissory Note dated April 10, 2009 in the principal
amount of $406,960.90 (the “April 10, 2009 Note”) and the Commercial Convertible
Promissory Note dated April 21, 2009 in the principal amount of $34,400 (the
“April 21, 2009 Note”), each such note from INTREorg Systems, Inc. to J.H.
Brech, LLC (collectively, the “Notes”)



Ladies and Gentlemen:


This letter will serve to confirm our agreement that the Maturity Date of the
April 10, 2009 Note is extended from April 10, 2011 to April 10, 2012 and the
Maturity Date of the April 21, 2009 Note is extended from April 21, 2011 to
April 21, 2012.  Other than these extensions, all other terms and conditions of
the Notes remain in full force and effect.


To confirm your agreement to the foregoing, please countersign this letter in
the space provided below.


Sincerely,






  Kirk Boyd
President


The foregoing is acknowledged and agreed to
as of the day and date first above written.


J.H. Brech, LLC


By: _______________________________
Its: _________________________